The Chief Justice
delivered the opinion of the court.
This is an appeal taken by the plaintiff from a judgment rendered for the defendant in an action for the trover and conversion of a slave.
On the trial of the cause in the circuit court, the defendant proved by a witness^ that a bill of sale, under which the plaintiff claimed title to the slave in controversy, was, by a parol agreement between the plaintiff and one Trumbo., to be destroyed and the slave given up to the said Trumbo, if Trumbo would execute to the plaintiff a deed for the land on which he lived, and that the deed which ivas read in evidence, was afterwards executed on the aforesaid consideration. The plaintiff’s counsel then moved the court to reject this evidence, but the court overruled the motion, and the only question presented by the record is, whether the evidence was admissible or not?
We can perceive no solid objection to the admissibility of the evidence. The property of a slave may pass by pa-rol as well as by writing, and there is nothing in the parol agreement proven in this case, incompatible with either the bill of sale or the deed for the land. The agreement plainly presupposes the existence of the bill of sale, and does not tend to vary or alter its terms or their import, and although the deed for the land recites a money consideration, such a consideration is not incompatible with the consideration proved by the parol evidence, and it is a settled rule, that an additional consideration, not incompatible with that named in a deed, may be proved by parol testimony.
Judgment affirmed with costs.